Exhibit 10.39

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 1,
2004, between MCF CORPORATION, a Delaware corporation (the “Company”), and D.
Jonathan Merriman (the “Executive”).

 

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship of the Executive with the
Company.

 

NOW, THEREFORE, it is AGREED as follows:

 

1. Employment. The Executive is hereby employed as Chairman of the Board of
Directors and Chief Executive Officer of the Company for a period commencing on
the date hereof and ending three years after the date hereof. As Chief Executive
Officer and Chairman of the Board of Directors of the Company, the Executive
shall handle all day to day activities of the Company as customarily performed
by persons serving in such capacities. He shall also perform such other duties
as the Board of Directors of the Company may from time to time direct. The
Executive agrees to serve the Company faithfully and to the best of his ability
and to devote his full time, attention, and efforts to the business and affairs
of the Company during the term of his employment. The Executive hereby confirms
that he is under no contractual commitments inconsistent with his obligations
set forth in this Agreement. The Executive shall be entitled without prior
written consent to hold positions on the Board of Directors of entities that do
not compete with the Company. The Executive has, as of the date of this
Agreement, disclosed to the Board of Directors of the Company the positions the
Executive currently holds on other Boards of Directors, and the Company has
consented to such positions.

 

2. Location of Services. During the term of this Agreement, the Executive shall
be principally located at the offices of the Board of Directors of the Company
located in the San Francisco, California metropolitan area.

 

3. Salary. The Company shall pay the Executive an annual base salary equal to
$150,000, with such increases as may be determined by the Company in its
discretion (“Base Salary”). The Base Salary of the Executive shall not be
decreased at any time during the term of this Agreement from the amount then in
effect, unless the Executive otherwise agrees in writing. Participation in
deferred compensation, discretionary bonus, retirement, and other employee
benefit plans and in fringe benefits shall not reduce the Base Salary. The Base
Salary shall be payable to the Executive not less frequently than monthly.

 

4. Bonuses. The Executive shall participate in the annual Executive Bonus Pool
with his percentage share determined by the Compensation Committee of the Board
of Directors. See Exhibit A, attached hereto, for a detailed description of the
Executive Bonus Pool.



--------------------------------------------------------------------------------

5. Participation in the Executive Benefit Plans. In addition to the benefits
noted below, the Executive shall be entitled to participate, on the same basis
as other executive employees of the Company, in any stock option, stock
purchase, pension, thrift, profit-sharing, group life insurance, medical
coverage, education, or other retirement or employee pension or welfare plan or
benefits that the Company has adopted or may adopt for the benefit of its
employees. The Executive shall be entitled to participate in any fringe
benefits, which are now or may be or become applicable to the Company’s
executive employees generally.

 

The Executive shall promptly be reimbursed for all reasonable expenses which he
may incur in connection with his services hereunder in accordance with the
Company’s normal reimbursement policies as established from time to time.

 

6. Stock Options.

 

The Executive shall be granted, following Board of Director and Stockholder
approval, an option to purchase five-million (5,000,000) of the Company’s common
stock. The exercise price for each share of stock will be equal to the closing
price of the Company’s common stock as reported by the American Stock Exchange
on the day the stockholder votes are finally tabulated and upon the
stockholders’ approval of the 2003 Stock Option and Incentive Plan. The grant
will expire in ten-years and will vest seven years from the grant date. The
Executive can accelerate his vesting by meeting the following business
milestones for the Company:

 

  • 10% of the grant will vest upon the successful restructure of the Company’s
debt to Forsythe McArthur Associates, Inc.;

 

  • 20% of the grant will vest upon the successful completion of the private
capital raise for the benefit of the Company;

 

  • 30% will vest upon the Company achieving profitability/positive cash flow,
under generally accepted accounting principles, or GAAP, for one fiscal quarter;
and

 

- 2 -



--------------------------------------------------------------------------------

  • 40% will vest upon the Company’s common stock closing at or above the
following prices for 20 consecutive trading day:

 

  • 13.33% when trading at or above $0.40;

 

  • 13.33% when trading at or above $0.80; and

 

  • 13.33% when trading at or above $1.20.

 

7. Sale of the Company.

 

(a) During the term of this Agreement or the Severance Period (as defined
below), upon (i) a sale of all or substantially all of the assets of the
Company, (ii) a merger of the Company with another entity where the Company is
not the surviving entity or where the stockholders of the Company immediately
prior to the merger own less than fifty percent (50%) of the voting stock of the
Company following the merger, or (iii) a change in the membership of the Board
of Directors such that individuals who, as of the date hereof, constitute the
Board of Directors (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though the individual were a member of the Incumbent Board, but
excluding, for this purpose, any individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Company’s
Board of Directors, the Executive shall receive $1,000,000 from the Company and
all of the Executive’s options that have been granted pursuant to the terms set
forth in this Agreement shall vest immediately.

 

(b) Notwithstanding any other provision of this Agreement or of any other
agreement, contract, or understanding heretofore or hereafter entered into by
the Executive with the Company, except an agreement, contract, or understanding
hereafter entered into that expressly modifies or excludes application of this
paragraph (an “Other Agreement”), and notwithstanding any formal or informal
employment agreement or other arrangement for the direct or indirect provision
of compensation to the Executive (including groups or classes of participants or
beneficiaries of which the Executive is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Executive (a “Benefit Arrangement”), if the Executive is a “disqualified
individual,” as defined in Section 280G(c) of the Internal Revenue Code (the
“Code”), any right to receive any payment or other benefit under this Agreement
shall not become

 

- 3 -



--------------------------------------------------------------------------------

exercisable or vested or shall be forfeited to the extent that such right to
exercise, vesting, payment, or benefit, taking into account all other rights,
payments, or benefits to or for the Executive under this Agreement, all Other
Agreements, and all Benefit Arrangements, would cause any payment or benefit to
the Executive under this Agreement to be considered a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code as then in effect (a “Parachute
Payment”). In the event that the receipt of any such right to exercise, vesting,
payment, or benefit under this Agreement, in conjunction with all other rights,
payments, or benefits to or for the Executive under any Other Agreement or any
Benefit Arrangement would cause the Executive to be considered to have received
a Parachute Payment under this Agreement, then the Executive shall have the
right, in the Executive’s sole discretion, to designate those rights, payments,
or benefits under this Agreement, any Other Agreements, and any Benefit
Arrangements that should be reduced or eliminated so as to avoid having the
payment or benefit to the Executive under this Agreement be deemed to be a
Parachute Payment.

 

8. Standards. The Executive shall perform the Executive’s duties and
responsibilities under this Agreement in accordance with such reasonable
standards as may be established from time to time by the Board of Directors of
the Company. The reasonableness of such standards shall be measured against
standards for executive performance generally prevailing in the Company’s
industry.

 

9. Voluntary Absences; Vacations. The Executive shall be entitled to annual paid
vacation of at least four weeks (20 days) per year or such longer period as the
Board of Directors of the Company may approve. The timing of paid vacations
shall be scheduled in a reasonable manner by the Executive. The Executive may
accrue a maximum of eight weeks (40 days) of paid vacation.

 

10. Termination of Employment.

 

(a) The Executive may terminate his employment at any time after the 60-day
notice period in Section 11 has elapsed. The Board of Directors of the Company
may terminate the Executive’s employment at any time, subject to payment of the
compensation described below.

 

(b) In the case of (i) any termination other than “termination for cause” as
defined below, or (ii) any termination by the Executive for “Good Reason” as
defined below, the Executive shall continue to receive for twelve months,
commencing on the date of such termination (the “Severance Period”), his full
Base Salary, any bonus that has been earned but not paid before termination of
employment; and all other benefits and compensation that the Executive would
have been entitled to under this Agreement in the absence of termination of
employment (collectively, the “Severance Amount”); provided, further, that all
of Executive’s options that have been granted pursuant to the terms set forth in
this Agreement shall vest immediately upon such termination.

 

- 4 -



--------------------------------------------------------------------------------

(c) The Executive shall have no right to receive compensation or other benefits
from the Company for any period after termination for cause by the Company or
termination by the Executive other than termination with good reason, except for
any vested retirement benefits to which the Executive may be entitled under any
qualified employee pension plan maintained by the Company and any deferred
compensation to which the Executive may be entitled.

 

(d) The term “termination for cause” shall mean termination by the Company
because of the Executive’s (i) fraud or material misappropriation with respect
to the business or assets of the Company; (ii) any violation of the Standards of
Conduct described in Section 7 of the MCF Corporation Policy and Procedures
Manual, revised and republished on September 1, 2003; (iii) conduct that
constitutes disloyalty to the Company and which materially harms the Company or
conduct that constitutes breach of fiduciary duty involving personal profit;
(iv) conviction, or the entry of a plea of guilty or nolo contendere by the
Executive, of a felony or crime, or willful violation of any law, rule, or
regulation, involving moral turpitude; (v) the use of drugs or alcohol which
interferes materially with the Executive’s performance of his duties; or (vi)
material breach of any provision of this Agreement.

 

(e) The term resignation for “Good Reason” shall mean that Executive’s
resignation occurs within three months of one of the following events: (i) an
involuntary reduction of Executive’s job duties or responsibilities; (ii) the
Board resolves that Executive report to someone other than the Board or the
Chairman of the Board; (iii) any involuntary reduction of Executive’s Base
Compensation; or (iv) the issuance of a directive requiring Executive to
relocate to a new office located more than 25 miles from his current office.

 

(f) The Executive’s employment pursuant to this Agreement shall terminate
automatically prior to the expiration of the term of this Agreement in the event
of the Executive’s death or disability which prevents the Executive from
performing his duties and responsibilities without a reasonable accommodation.
In the event the Executive’s employment terminates prior to the expiration of
the term of this Agreement due to his death or disability, the Executive shall
not be entitled to any further compensation under the provisions of this
Agreement, except for his base salary earned through the date of termination,
and the portion of any bonus which previously had been approved by the Company
but was unpaid as of the Executive’s death or disability. The Executive (or, in
the event of death, the Executive’s estate) shall be entitled to such unpaid
portion of any approved bonus only if the Executive (or the authorized
representative of the

 

- 5 -



--------------------------------------------------------------------------------

Executive’s estate) signs a comprehensive general release of claims in a form
acceptable to Company. Payments of such approved but unpaid bonus shall not
commence until after the Executive (or the authorized representative of his
estate) signs such a release, and after any revocation period referenced in such
release has expired. If the Executive (or the authorized representative of his
Estate) does not sign such a general release of claims, the Executive (or his
estate) shall not be entitled to receive any compensation under the provisions
of this Agreement except for the Executive’s base salary earned through the date
of death or disability. In the case of disability, if the Executive violates any
of the provisions of Sections 13 or 14 of this Agreement, the Company’s
obligations to pay the unpaid portion of any approved Bonus to the Executive
shall cease on the date of such violation.

 

11. Termination by the Executive. The Executive may terminate his employment at
any time during the term of this Agreement by giving sixty (60) days’ prior
written notice thereof to the Board of Directors of the Company. In the event of
termination by the Executive under this Section 11, the Company may at its
option elect to have the Executive cease to provide services immediately,
provided that during such 60-day notice period the Executive shall be entitled
to continue to receive his base salary.

 

12. Return of Proprietary Property. The Executive agrees that all property in
the Executive’s possession that he obtains or is assigned in the course of his
employment with the Company, including, without limitation, all documents,
reports, manuals, memoranda, customer lists, credit cards, keys, access cards,
and all other property relating in any way to the business of the Company, is
the exclusive property of the Company, even if the Executive authored, created,
or assisted in authoring or creating such property. The Executive shall return
to the Company all such property immediately upon termination of employment or
at such earlier time as the Company may request.

 

13. Confidential Information. Except as permitted or directed by the Board of
Directors of the Company, during the time the Executive is employed by the
Company or at any time thereafter, the Executive shall not divulge, furnish, or
make accessible to anyone or use in any way (other than in the ordinary course
of the business of the Company) any confidential or secret information or
knowledge of the Company, whether developed by himself or by others. Such
confidential and/or secret information encompassed by this Section 13 includes,
but is not limited to, the Company’s customer and supplier lists, business
plans, and financial, marketing, and personnel information. The Executive agrees
to refrain from any acts or omissions that would reduce the value of any
confidential or secret knowledge or information to the Company, both during his
employment hereunder and at any time after the termination of his employment.
The Executive’s obligations of confidentiality under this Section 13 shall not
apply to any knowledge or information that is now published publicly or that
subsequently becomes generally publicly known, other than as a direct or
indirect result of a breach of this Agreement by the Executive.

 

- 6 -



--------------------------------------------------------------------------------

14. Patent and Related Matters.

 

(a) The Executive agrees to promptly disclose in writing to the Company complete
information concerning each and every invention, discovery, improvement, device,
design, process, or product made, developed, perfected, devised, conceived, or
first reduced to practice by the Executive, either solely or in collaboration
with others, during the Executive’s term of employment by the Company, or within
six months thereafter, relating to the business, products, practices, or
techniques of the Company (hereinafter referred to as “Developments”). The
Executive, to the extent that the Executive has the legal right to do so, hereby
acknowledges that any and all of said Developments are the property of the
Company and hereby assigns and agrees to assign to the Company any and all of
the Executive’s right, title, and interest in and to any and all of such
Developments.

 

(b) The provisions of this Section 14 shall not apply to any Development meeting
the following conditions:

 

(i) such Development was developed entirely on the Executive’s own time; and

 

(ii) such Development was made without the use of any Company equipment,
supplies, facilities, or trade secret information; and such Development does not
relate at the time of conception or reduction to practice to (i) to the business
of the Company, or (ii) to the Company’s actual or demonstrably anticipated
research or development; and

 

(iii) such Development does not result from any work performed by the Executive
for the Company.

 

(c) Upon request and without further compensation therefor, but at no expense to
the Executive, and whether during the term of the Executive’s employment by the
Company or thereafter, the Executive will do all lawful acts, including, but not
limited to, the execution of papers and the giving of testimony, that in the
opinion of the Company, its successors, or assigns, may be necessary or
desirable in obtaining, sustaining, reissuing, extending, or enforcing Letters
Patent, and for perfecting, affirming, and recording the Company’s complete
ownership and title thereto, and to cooperate otherwise in all proceedings and
matters relating thereto.

 

- 7 -



--------------------------------------------------------------------------------

15. Restrictive Covenants.

 

(a) During the employment of the Executive under this Agreement and for a period
of one year after termination of such employment, the Executive shall not at any
time (i) compete on his own behalf, or on behalf of any other person or entity,
with the Company or any of its affiliates within all territories in which the
Company does business with respect to the business of the Company or any of its
affiliates as such business shall be conducted on the date hereof or during the
employment of the Executive under this Agreement; (ii) solicit or induce, on his
own behalf or on behalf of any other person or entity, any employee of the
Company or any of its affiliates to leave the employ of the Company or any of
its affiliates; or (iii) solicit or induce, on his own behalf or on behalf of
any other person or entity, any customer of the Company or any of its affiliates
to reduce its business with the Company or any of its affiliates.

 

(b) The Executive shall not at any time during or subsequent to his employment
by the Company, on his own behalf or on behalf of any other person or entity,
disclose any proprietary information of the Company or any of its affiliates to
any other person or entity other than on behalf of the Company or in conducting
its business, and the Executive shall not use any such proprietary information
for his own personal advantage or make such proprietary information available to
others for use, unless such information shall have come into the public domain
other than through unauthorized disclosure.

 

(c) The ownership by the Executive of not more than 5% of a corporation,
partnership or other enterprise shall not constitute a violation hereof.

 

(d) If any portion of this Section 15 is found by a court of competent
jurisdiction to be invalid or unenforceable, but would be valid and enforceable
if modified, this Section 15 shall apply with such modifications necessary to
make this Section 15 valid and enforceable. Any portion of this Section 15 not
required to be so modified shall remain in full force and effect and not be
affected thereby. The Executive agrees that the Company shall have the right of
specific performance in the event of a breach by the Executive of this Section
15.

 

16. Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company. The Executive may not assign this Agreement or any
rights hereunder. Any purported or attempted assignment or transfer by the
Executive of this Agreement or any of the Executive’s duties, responsibilities,
or obligations hereunder shall be void.

 

- 8 -



--------------------------------------------------------------------------------

17. Company Remedies. The Executive acknowledges that the remedy at law for any
breach of any of the provisions of Sections 12, 13 or 15 will be inadequate, and
that the Company shall be entitled, in addition to any remedy at law or in
equity, to preliminary and permanent injunctive relief and specific performance.

 

18. Other Contracts. The Executive shall not, during the term of this Agreement,
have any other paid employment other than with a subsidiary of the Company,
except with the prior approval of the Board of Directors.

 

19. Notices. All notices, requests, demands, consents, or other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered by overnight courier or express mail
service or by postage prepaid registered or certified mail, return receipt
requested (the return receipt constituting prima facie evidence the giving of
such notice request, demand or other communication), by personal delivery, or by
fax with confirmation of receipt and a copy mailed with postage prepaid, to the
following address or such other address of which a party may subsequently give
notice to the other party in accord with the provisions of this Section. Notice
is effective immediately if by personal delivery or by fax with confirmation
received and a copy mailed the same day. Notice sent by overnight courier or by
registered or certified mail is effective the earlier of actual receipt or the
fifth date after the date mailed as evidenced by the sender’s certified or
registered receipt.

 

To the Company:

  MCF Corporation     601 Montgomery Street, 18th Floor     San Francisco, CA
94111     Attn: General Counsel

To Employee:

  D. Jonathan Merriman    

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

20. Attorneys Fees. Should any party hereto retain counsel for the purpose of
enforcing, or preventing the breach of, any provision hereof including, but not
limited to, the institution of any action or proceeding, whether by arbitration,
judicial or quasi-judicial action, or otherwise, to enforce any provision
hereof, or for damages for any alleged breach of any provision hereof, or for a
declaration of such party’s rights or obligations hereunder, then whether the
matter is settled by negotiation, or by arbitration or judicial determination,
the prevailing party shall be entitled to be reimbursed by the losing party for
all costs and expenses incurred thereby, including, but not limited to,
reasonable attorney’s fees for the services rendered to such prevailing party.

 

- 9 -



--------------------------------------------------------------------------------

22. Amendments or Additions. No amendments or additions to this Agreement shall
be binding unless in writing and signed by all parties hereto.

 

23. Section Headings. The section headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

 

24. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

25. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware (other than the choice of law rules thereof).

 

MCF CORPORATION

By:

 

/s/    Donald Sledge

--------------------------------------------------------------------------------

Name:

 

Donald Sledge

--------------------------------------------------------------------------------

Title:

 

Director, Chairman Compensation Committee

--------------------------------------------------------------------------------

/s/    D. Jonathan Merriman

--------------------------------------------------------------------------------

D. Jonathan Merriman

 

- 10 -